


110 HR 2908 IH: To encourage States to report to the Attorney General

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2908
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2007
			Mr. Scott of Virginia
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To encourage States to report to the Attorney General
		  certain information regarding the deaths of individuals in the custody of law
		  enforcement agencies.
	
	
		1.Short titleThis Act may be cited as the Death in
			 Custody Reporting Act of 2007.
		2.Information
			 regarding individuals who die in the custody of law enforcement
			(a)In
			 GeneralFor each fiscal year
			 after the expiration of the period specified in
			 subsection (b)(1) in which a State
			 receives funds for a program referred to in
			 subsection (b)(2), the State shall report
			 to the Attorney General, on a quarterly basis and pursuant to guidelines
			 established by the Attorney General, information regarding the death of any
			 person who is in the process of arrest, is en route to be incarcerated, or is
			 incarcerated at a municipal or county jail, State prison, or other local or
			 State correctional facility (including any juvenile facility) that, at a
			 minimum, includes—
				(1)the name, gender,
			 race, ethnicity, and age of the deceased;
				(2)the date, time,
			 and location of death; and
				(3)a
			 brief description of the circumstances surrounding the death.
				(b)Compliance and
			 Ineligibility
				(1)Compliance
			 dateEach State shall have not more than 30 days from the date of
			 enactment of this Act to comply with
			 subsection (a), except that—
					(A)the Attorney
			 General may grant an additional 30 days to a State that is making good faith
			 efforts to comply with such subsection; and
					(B)the Attorney General shall waive the
			 requirements of
			 subsection (a) if compliance with such
			 subsection by a State would be unconstitutional under the constitution of such
			 State.
					(2)Ineligibility
			 for fundsFor any fiscal year
			 after the expiration of the period specified in
			 paragraph (1), a State that fails to
			 comply with
			 subsection (a) shall not receive 10 percent
			 of the funds that would otherwise be allocated for that fiscal year to the
			 State under subpart 1 of part E of title I of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), whether characterized as the
			 Edward Byrne Memorial State and Local Law Enforcement Assistance Programs, the
			 Local Government Law Enforcement Block Grants Program, the Edward Byrne
			 Memorial Justice Assistance Grant Program, or otherwise.
				(c)ReallocationAmounts not allocated under a program
			 referred to in
			 subsection (b)(2) to a State for failure
			 to fully comply with
			 subsection (a) shall be reallocated under
			 that program to States that have not failed to comply with such
			 subsection.
			
